.         '
AO 2458 (Rev. 10/15) Judgment in a Criminal Case
                     Sheet I



                                          UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                            JERRY SMITH                                   )
                                                                                  Case Number: 4: 19CR00375 PSH
                                                                          )
                                                                          )       USMNumber: 29176-001
                                                                          )
                                                                          )        Chris Tarver
                                                                          )       Defendant's Attorney         f I LED
THE DEFENDANT:                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT ARKANSAS
Ill pleaded guilty to count(s)          Count 1 of Information
                                                                                                               OCT 16 2019
0 pleaded nolo contendere to count(s)
    which was accepted by the court.
                                                                                                   ~A~ES~CLERK
D was found guilty on count(s)                                                                           y                         PCL&RK
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended
 18 U.S.C. § 1791(a)(2)             Possession of prohibited object in prison - cell phone,                   8/12/2018

                                    a Class A misdemeanor



       The defendant is sentenced as provided in pages 2 through         __4_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)        N/A                                    D is     0 are dismissed on the motion of the United States.
                ------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          10/8/2019




                                                                         Signature of Judge




                                                                          Patricia S. Harris, U.S. Magistrate Judge
                                                                         Name and Title of Judge


                                                                          10/16/2019
                                                                         Date
AO 2458 (Rev. 10/15) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment - Page      2   of   4
 DEFENDANT: JERRY SMITH
 CASE NUMBER: 4:19CR00375 PSH

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of:

  SEVEN (7) MONTHS to run consecutive to the sentence the defendant is currently serving in Northern District of Alabama
  case number 3:11CR0283.



      D The court makes the following recommendations to the Bureau of Prisons:




      Ill The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          D at                                   D a.m.      D    p.m.    on

          D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 a
     - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                 UNITED STATES MARSHAL



                                                                         By-----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 10/15) Judgment in a Criminal Case
         Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment - Page       of
 DEFENDANT: JERRY SMITH
 CASE NUMBER: 4:19CR00375 PSH
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                                                                              Restitution
 TOTALS              $   25.00                                          $                                    $



 D    The determination of restitution is deferred until   ----
                                                                        . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

   Name of Payee                                                             Total Loss*           Restitution Ordered Priority or Percentage




 TOTALS                               $                         0.00           $                         0.00
                                                                                   ----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the           D fine       D restitution.
        D   the interest requirement for the        D   fine    D      restitution is modified as follows:

 * Findings for the total amountoflosses are req_uired under Chapters 109A, 110, 1 l0A, and 113A ofTitle 18 for offenses committed on or after
 September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 10/15) Judgment in a Criminal Case
        Sheet 6 - Schedule of Payments

                                                                                                         Judgment - Page - - - of
 DEFENDANT: JERRY SMITH
 CASE NUMBER: 4:19CR00375 PSH

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     '21 Lump sum payment of$            25.00
                                          -------
                                                              due immediately, balance due

            D      not later than                                 , or
            •      in accordance         •     C,   •    D,   •    E, or     D F below; or
 B     D Payment to begin immediately (may be combined with                D C,       D D, or     D F below); or
 C     D Payment in equal _ _ _ _ _ _                 (e.g., weekly, monthly, quarterly) installments of $   _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence         _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal _ _ _ _ _ _                 (e.g., weekly, monthly, quarterly) installments of $     _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence             _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     •    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monet~ penalties is due during
 imprisonment. All cnminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate Financial
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
 (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
